.-                                                                                                                           Fil i:"'D'·'.
                                                                                                                                     i;-··

     AO 245B (CASDRev. 02/18) Judgment in a Criminal Case


                                            UNITED STATES DISTRICT Cou TcLERK, u.s. 01srR1cTcouRT
                                                 SOUTHERN DISTRICT OF CALIFORNIA                                  sour   'ERN DISTRICT OF Cti.LIFORNIA
                                                                                                                  BY                         DEPUTY
                    UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                       v.                                         (For Offenses Committed On or After November 1, 1987)
                LUIS DANIEL FIGUEROA-LOPEZ (1)
                                                                                     Case Number:          l 8CR5340-BAS

                                                                                  SANDRA RESNICK
                                                                                  Defendant's Attorney
     REGISTRATION NO.                  17140408
     D -
     THE DEFENDANT:
     IZI pleaded guilty to count(s)             ONE (1) OF THE INFORMATION
     D was found guilty on count(s)
         after a plea of not guilty

     Accordingly, the defendant is adjudged guilty of such count(s ), which involve the following offense(s ):

           Title and Section I Na tu re of Offense                                                              Count
           18:1546(a) - Fraud and Misuse Of Visas, Permits, and Other Entry                                     1
           Documents




         The defendant is sentenced as provided in pages 2 through                          2            of this judgment.
     The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
     D The defendant has been found not guilty on count(s)
     D Count(s)                                                                         dismissed on the motion of the United States.

     IZJ Assessment: $100.00 REMITTED.

            JVT A Assessment*: $
     D
            *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
     IZI    No fine                  D Forfeiture pursuant to order filed                                                     , included herein.
            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
     any material change in the defendant's economic circumstances.




                                                                                  HON. C         THIA BASHANT
                                                                                  UNITED STATES DISTRICT JUDGE



                                                                                                                                  18CR5340-BAS
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                LUIS DANIEL FIGUEROA-LOPEZ (1)                                           Judgment - Page 2 of 2
CASE NUMBER:              18CR5340-BAS

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D     at                             A.M.              on
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on


 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                       18CR5340-BAS
